Yesawich, Jr., and Levine, JJ.,
dissent and vote to reverse in a memorandum by Levine, J. Levine, J. (dissenting). We respectfully dissent. The sole contention on this appeal by the Special Fund is that the Board erred in refusing to consider the issue raised in its second application for review. There is *871no doubt that the Board has the power to entertain an untimely application for review of a WCLJ’s decision (Matter of Scanlon v State Ins. Fund, 141 AD2d 902, 904; Matter of Clifford v Larkin Rest., 31 AD2d 866, 867). Thus, the issue distills to whether the Board abused its discretion in rejecting the late application for review in this case.
The Board, in its amended decision, relies on the Special Fund’s failure to raise its objection under Workers’ Compensation Law § 25-a before the WCLJ as justification for denying the late application for review. Although that clearly would have been the preferred procedure, we find nothing in the statute which requires the Special Fund to raise this type of objection before the WCLJ or else waive it (cf., Workers’ Compensation Law §§ 18, 25 [2] [b]; § 28). Moreover, the issue the Special Fund sought to have reviewed was a legal question requiring no factual investigation and which was dispositive of the Special Fund’s liability on the claim. In our view, this case is analogous to Matter of Sinacore v Dreier Structural Steel (97 AD2d 659) in which this court held that the Board abused its discretion in denying an application to reopen where the prior award was clearly erroneous under the Workers’ Compensation Law. Based on the foregoing, we conclude that the Board here abused its discretion in denying the supplemental application for review, particularly in light of the fact that the Special Fund interposed its legal objection much earlier in the proceeding than was the case in Sinacore.
Finally, we disagree with the majority’s alternative basis for affirming the Board, namely, that prejudice to claimant in having to relitigate her claim against the carrier justified the refusal to reopen. The Board, however, made no finding of prejudice in its decision and, therefore, the denial cannot be sustained on that ground (see, Matter of Trump-Equitable Fifth Ave. Co. v Gliedman, 57 NY2d 588, 593). For these reasons we would reverse the Board’s decision and remit with instructions to grant the Special Fund’s application.